—Appeal from an order of Supreme Court, Niagara County (Lane, J.), entered April 4, 2001, which granted plaintiffs motion to remove defendant Vincent Chanyi as trustee and holder of a trust mortgage made by defendant Botko Developments, Inc.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Same memorandum as in Mikealice Mgt. Corp. v Botco Devs. (291 AD2d 873 [decided herewith]). Present — Pine, J.P., Scudder, Kehoe, Burns and Gorski, JJ.